DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 states “wherein the midship control surface is moved coincidently with the first control surface”, the examiner believes that this should be “wherein the midship control surface is moved coincidently with the second control surface” as the limitation as currently written is already introduced in claim 11 which claim 18 depends upon.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Princen et al.(PBPub #2019/0118932).
Regarding claim 1, Princen teaches an airplane comprising: a blended wing body (100, 102, 104, and 116 as seen in figure 1, and Paragraph 6, line 1), wherein the blended wing body comprises: a fuselage (102); and a port wing (104) and a starboard wing (104) continuously coupled to the fuselage (102, 104, and 116 as seen in figure 1) and a nose section (102, and 106 as seen in figure 1); and a midship control surface (140) disposed on a trailing edge of the blended wing body (102, and 140 as seen in figure 1) and centered between the port wing and the starboard wing (104, and 140 as seen in figure 1).
Regarding claim 3, Princen teaches the airplane of claim 1, wherein the midship control surface is movable in an upward direction (140 as seen in figure 10) and downward direction (140 as seen in figure 9).
Regarding claim 6, Princen teaches the airplane of claim 1, wherein the midship control surface includes an edge interface (140 as seen in figure 2).
Regarding claim 8, Princen teaches the airplane of claim 1, wherein the midship control surface comprises an elevon (Paragraph 58, lines 8-11).
Regarding claim 9, Princen teaches the airplane of claim 1, wherein the midship control surface comprises an elevator (Paragraph 58, lines 8-11, this teaches that the control surface is an elevon and an elevon is a type of an elevator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Princen et al.(PBPub #2019/0118932) in view of Westra et al. (US #8,292,220).
Regarding claim 2, Princen teaches the airplane of claim 1, but does not teach that the midship control surface comprises an obtuse angle planform.  However, Westra does teach that the midship control surface comprises an obtuse angle planform (32A as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the midship control surface have an obtuse angle planform because Princen and Westra are both control surface systems for aircraft.  The motivation for having the midship control surface have an obtuse angle planform is that it allows the trailing edge of the control surface to be angled which can help improve flight characteristics while maintaining longitudinally aligned edges to help simplify the deployment system.
Regarding claim 7, Princen teaches the airplane of claim 6, but does not teach that the edge interface includes an interface angle of less than 90 degrees.  However, Westra does teach that the edge interface includes an interface angle of less than 90 degrees (23A as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the interference angle be less than 90 degrees because Princen and Westra are both control surface systems for aircraft.  The motivation for having the interference angle be less than 90 degrees is that  it allows the trailing edge of the control surface to be angled which can help improve flight characteristics. But does not explicitly teach that the angle is at least 20 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the angle be at least 20 degrees, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the angle be at least 20 degrees is that it helps to ensure that the aspect ratio of the control surface is not excessively large to help ensure that it can fit on the body of the aircraft.
Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Princen et al.(PBPub #2019/0118932) in view of Cazals et al. (US #8,613,409).
Regarding claim 4, Princen teaches the airplane of claim 1, but does not teach that the midship control surface may be movable in a split configuration.  However, Cazals does teach that the midship control surface may be movable in a split configuration (7, and 8 as seen in figure 2, and Column 4, lines 16-20).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the midship control surface have a split configuration because Princen and Cazals are both control surface systems for aircraft.  The motivation for having the midship control surface have a split configuration is that it allows the control surface to act as an air brake.
Regarding claim 5, Princen as modified by Cazals teaches the airplane of claim 4, but Princen does not teach that the split configuration comprises a top surface of the midship control surface moving in an upward direction and a bottom surface of the midship control surface moving in a downward direction.  However, Cazals does teach that the split configuration comprises a top surface of the midship control surface (7) moving in an upward direction (7 as seen in figure 2) and a bottom surface of the midship control surface (8) moving in a downward direction (8 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the split configuration have a top surface that moves upwards and a bottom surface that moves downwards because Princen and Cazals are both control surface systems for aircraft.  The motivation for having a top surface that moves upwards and a bottom surface that moves downwards is that it helps to maintain balance in the system while also working to help slow the aircraft down.
Regarding claim 10, Princen teaches the airplane of claim 1, but Princen does not teach that the midship control surface is configured to perform air braking.  However, Cazals does teach that the midship control surface is configured to perform air braking (Column 3, lines 14-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the midship control surface used to perform air braking because Princen and Cazals are both control surface systems for aircraft.  The motivation for having the midship control surface used to perform air braking is that it gives the pilot greater control over the performance of the aircraft and can help with landings.
Claims 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Princen et al.(PBPub #2019/0118932) in view of Tzabari (PGPub #2020/0156766).
Regarding claim 11, Princen teaches the airplane of claim 1, further comprising a first control surface triplet on the port wing (Shown below in figure 1), but does not explicitly teach that the midship control surface is moved coincidently with the first control surface.  

    PNG
    media_image1.png
    556
    909
    media_image1.png
    Greyscale

However, Tzabari does teach that the midship control surface is moved coincidently with the first control surface (Paragraph 72, lines 15-32, this teaches that a plurality of control surfaces can be moved simultaneously).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control surfaces moved simultaneously because Princen and Tzabari are both control surface systems for aircraft.  The motivation for having the control surfaces moved simultaneously is that it gives the pilot greater control by allowing all of the control surfaces to be simultaneously moved to help with maneuvers or landing situations.
Regarding claim 18, Princen as modified by Tzabari teaches the airplane of claim 11, further comprising: a second control surface triplet on the starboard wing (Shown above in figure 1 of Princen), but Princen does not teach that the midship control surface is moved coincidently with the first control surface.
However, Tzabari does teach that the midship control surface is moved coincidently with the first control surface  (Paragraph 72, lines 15-32, this teaches that a plurality of control surfaces can be moved simultaneously).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control surfaces moved simultaneously because Princen and Tzabari are both control surface systems for aircraft.  The motivation for having the control surfaces moved simultaneously is that it gives the pilot greater control by allowing all of the control surfaces to be simultaneously moved to help with maneuvers or landing situations.
Regarding claim 19, Princen as modified by Tzabari teaches the airplane of claim 11, further comprising a first control surface doublet on the port wing (Shown above in figure 1 of Princen).
Regarding claim 20, Princen as modified by Tzabari teaches the airplane of claim 19, wherein the first control surface triplet, the first control surface doublet, and the midship control surface are configured to operate together as an elevon (Paragraph 49, lines 5-11, and Paragraph 58, lines 8-11 of Princen, this teaches that the triplet and doublet act as ailerons which helps to improve the roll performance of the midship control surface and acts as part of the elevon system).
Claims 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Princen et al.(PBPub #2019/0118932) as modified by Tzabari (PGPub #2020/0156766) as applied to claim 11 above, and further in view of Janker (DE #102006036389A1).
Regarding claim 12, Princen as modified by Tzabari teaches the airplane of claim 11, wherein the first control surface triplet comprises three discrete control surfaces (As seen above in figure 1 of Princen), a first control surface (As seen above in figure 1 of Princen), a second control surface (As seen above in figure 1 of Princen), and a third control surface (As seen above in figure 1 of Princen), but does not teach that the first control surface has a first triangular planform.
However, Janker does teach that the first control surface has a first triangular planform (18 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first control surface have a triangular shape because Princen and Janker are both control surface systems for aircraft.  The motivation for having the first control surface have a triangular shape is that it allows the control surface to have a larger area at the rearmost portion where it imparts the greatest effect on the aircraft while minimizing the front portion of the surface which has a smaller effect to help reduce the weight of the system.
Regarding claim 13, Princen as modified by Tzabari and Janker teaches the airplane of claim 12, wherein the first control surface, the second control surface, or the third control surface are movable in an upward direction or a downward direction (Paragraph 49, lines 5-11 of Princen).
Regarding claim 14, Princen as modified by Tzabari and Janker teaches the airplane of claim 12, but Princen does not explicitly teach that the first control surface, the second control surface, or the third control surface are individually controllable.  However, Tzabari does teach that the first control surface, the second control surface, or the third control surface are individually controllable (Paragraph 26, lines 23-34).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control surfaces be individually controllable because Princen and Tzabari are both control surface systems for aircraft.  The motivation for having the control surfaces be individually controllable is that it gives the pilot greater control over how the control surfaces are deployed and allows the system to be deployed in both symmetric and asymmetric modes.
Regarding claim 15, Princen as modified by Tzabari and Janker teaches the airplane of claim 12, but Princen does not teach that the first triangular planform includes: a first edge coincident a trailing edge of the port wing; a second edge rotatably affixed to the port wing; and a third edge proximal the second control surface, wherein both a first inner control surface angle, between the second edge and the third edge, and a first outer control surface angle, between the first edge and the second edge, are within a first range from 1 degree to 89 degrees.  However, Janker does teach that the first triangular planform includes: a first edge coincident a trailing edge of the port wing (14, and 18 as seen in figure 2); a second edge rotatably affixed to the port wing (14, and 18 as seen in figures, 1 and 2); and a third edge proximal the second control surface (16, and 18 as seen in figure 2), wherein both a first inner control surface angle, between the second edge and the third edge, and a first outer control surface angle, between the first edge and the second edge, are within a first range from 1 degree to 89 degrees (18 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the triangular control surface be coincident with the trailing edge with the diagonal member at the interface between the surface and the wing because Princen and Janker are both control surface systems for aircraft.  The motivation for having the triangular control surface be coincident with the trailing edge with the diagonal member at the interface between the surface and the wing is that it helps to provide the most effective control surface for helping to control the aircraft while also minimizing the weight of the control surface and maximizing the connection between the control surface and the wing.
Regarding claim 17, Princen as modified by Tzabari and Janker teaches the airplane of claim 12, wherein the first control surface triplet comprises an aileron (Paragraph 49, lines 5-11 of Princen).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Princen et al.(PBPub #2019/0118932) as modified by Tzabari (PGPub #2020/0156766), and Janker (DE #102006036389A1) as applied to claim 12 above, and further in view of Hopwell et al. (US #5,150,858).
Regarding claim 16, Princen as modified by Tzabari and Janker teaches the airplane of claim 12, but does not teach that the first control surface triplet comprises an elevon.  However, Hopwell does teach that the first control surface triplet comprises an elevon(14 as seen in figure 1, and Abstract, lines 1-3, this teaches that the wing mounted control surfaces can be elevons).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first control surface be an elevon because Princen and Hopwell are both control surface systems for aircraft.  The motivation for having the first control surface be an elevon because it allows the surface to help control both the roll and pitch of the aircraft which gives the pilot greater control when flying.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647